Citation Nr: 1243757	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for a left shoulder arthralgia, status post Bankart repair of a type I superior labral tear with recurrent dislocation (left shoulder disability), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated February 2006, the RO denied the Veteran's claim for service connection for a sleep disorder.  In a November 2006 rating decision, the RO increased the evaluation for the Veteran's service-connected left shoulder disability to 20 percent, effective June 2006.  A May 2007 rating action assigned a 100 percent evaluation under the provisions of 38 C.F.R. § 4.30 for the period from November 20, 2006, through February 28, 2007, and reinstated the 20 percent schedular evaluation effective March 1, 2007.

When this case was previously before the Board in March 2011, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.  

When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  As noted above, the RO denied service connection for a sleep disorder in February 2006.  The Veteran submitted additional evidence in May 2006 pertaining to his claim for service connection.  Thus, the February 2006 rating action is not final as to the claim for service connection for a sleep disorder

In its March 2011 decision, the Board also remanded the Veteran's claim for service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).  By rating action dated March 2012, the RO granted service connection for PTSD with insomnia.  In an October 2012 informal hearing presentation, the Veteran's representative acknowledged that this determination was considered to be a complete grant of benefits.  Accordingly, this decision is limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has obstructive sleep apnea.

2.  The Veteran's left shoulder disability is manifested by no more than slight limitation of motion and pain.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

2.  The criteria for a rating in excess of 20 percent for rating action left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).


Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated September 2005, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2006 letter provided the Veteran with the relevant information pertaining to a claim for an increased rating.  In addition, this letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  Although VCAA notice was not completed prior to the initial adjudication of the claim, the Veteran has not been prejudiced thereby.  In this regard, the Board notes that the claim was readjudicated following completion of the VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, and the reports of VA examinations.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and an opinion regarding the etiology of the Veteran's sleep disorder has been obtained.  The VA opinion was rendered by a medical professional who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

On a report of medical history in September 2000, the Veteran denied frequent trouble sleeping.  The service treatment records contain no complaints or findings pertaining to a sleep disorder, to include sleep apnea.

The Veteran filed a claim for service connection for, among other disabilities, a sleep disorder in September 2005.

A VA psychiatric examination was conducted in October 2005.  The Veteran reported he had occasional problems with sleep, which he indicated had been a problem for him for many years, including prior to service.  No pertinent diagnosis was recorded.

A private counselor related in April 2006 that he saw the Veteran for a sleep-related problem in March and April 2006.

On VA psychiatric examination in August 2006, the Veteran stated he had developed difficulties with sleep.  He asserted his sleep problems became more intense and that he had trouble falling and staying asleep.  The diagnosis was primary insomnia.  The examiner indicated this condition had preexisted service. He noted the stress and strain of school, work and a new girlfriend might be contributing to an increase in his sleep problems.  

VA outpatient treatment records reflect that the Veteran reported sleep problems in 2007 and 2010.  

A sleep study was conducted at a private facility in May 2011.  The Veteran reported excessive daytime sleepiness.  It was concluded the study was essentially normal and that, while mild obstructive sleep apnea events and snoring were present, the criteria for a diagnosis of obstructive sleep apnea disorder were not met.  

The Veteran was afforded a respiratory examination by the VA for his sleep problems in April 2011.  The examiner noted she reviewed the claims folder and medical records.  The Veteran related that he has experienced problems with sleeping since his return from Iraq.  He maintained he had trouble falling asleep at times.  His mother, who accompanied the Veteran to the examination, indicated he had had trouble with sleep since his discharge from service.  It was stated his sleep problems had progressed over the last few years.  It was also noted that he took a lot of medication for his (service-connected) shoulder condition, but that since being clean, his symptoms related to his sleep problems had worsened.  

The examiner stated the Veteran has primary insomnia, but he did not have   obstructive sleep apnea.  She concluded that it was at least as likely as not that it (the insomnia) was related to service.  She added the Veteran did not have a sleep disorder when he entered service.  The examiner reiterated that the Veteran's insomnia was at least as likely as not related to service, whether it was due to his PTSD, or heightened symptoms following opioid withdrawal caused by pain medications for his service-connected shoulder disability.  

The Board notes that subsequent to the receipt of the foregoing opinion, the RO granted service connection for insomnia which is now rated in association with the Veteran's service connected PTSD.  Thus, the remaining issue is whether the Veteran may be granted service connection for a different sleep disorder such as sleep apnea.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  As noted above, there have been both sleep studies and VA opinions that indicate that the Veteran does not meet the criteria for a diagnosis of sleep apnea.  In the absence of proof of a present disability, there can be no valid claim.  Since the Veteran does not have obstructive sleep apnea, service connection for this disability may not be granted.  





	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Recurrent dislocation of the humerus at the scapulohumeral joint warrants a 20 percent rating for each shoulder when there are infrequent episodes and guarding of movement only at the shoulder level. When there are frequent episodes and guarding of all arm movements, a 20 percent rating is warranted for the minor arm, and a 30 percent rating is warranted for the major arm. 38 C.F.R. § 4.71a, Diagnostic Code 5202.
 
A 20 percent evaluation may be assigned for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula of the minor extremity with loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A 20 percent rating is assigned when motion of the minor arm is limited to shoulder level.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the minor extremity to 25 degrees from the side.  When the motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The record reflects the Veteran is right-handed.  Thus, his left shoulder disability involves the minor extremity.

VA outpatient treatment records disclose the Veteran was seen in June 2006 and reported he had done relatively well with good range of motion and strength in his left shoulder, without dislocation until about two weeks earlier when he had a recurrence.  He reported that since then, he had experienced several episodes of instability and frank dislocation, which he said he had spontaneously reduced on its own.  He described severe pain.  An examination demonstrated excellent muscle tone.  There was no atrophy of the supra and infraspinatus fossa.  Forward elevation was to about 160 degrees, external rotation on the side was to 30 degrees and internal rotation was to approximately T12.  It was noted the Veteran was somewhat limited by pain.  Passive motion was full.  He had significant apprehension.  The assessment was left shoulder recurrent dislocation, likely anterior and inferior.  

On VA joints examination in August 2006, the Veteran related he had felt a pop in the shoulder the last few months.  It was noted surgery was being contemplated.  He stated his achiness was about 7/10, and he reported using medication for pain.  An examination demonstrated good musculature of the left shoulder.  There was no atrophy in the muscles.  Forward flexion was 0-150 degrees, and he had pain at that upper limit.  Abduction was 0-100 degrees, internal rotation was 0-40 and external rotation was 0-30 degrees.  The examiner noted he could passively get full range of motion as long as the Veteran did not put any effort into it.  There was a flare up of pain with active forward flexion at 150 degrees and with abduction at 100 degrees, as well as with both internal and external rotation.  The diagnosis was recurrent left shoulder dislocations.

The Veteran was brought by ambulance to a private hospital in September 2006 with a dislocated left shoulder.  He rated the pain as 10/10.  Reduction was accomplished.

VA medical records disclose the Veteran was seen in October 2006.  Forward flexion was to 180 degrees.  External rotation with the arm at the side was at 30 degrees, and he then had apprehension.  With his arm abducted, the Veteran had apprehension at about 40 degrees of external rotation, but if the examiner performed a relocation test, he could externally rotate to 80 degrees.  There was no evidence of posterior instability on circumduction testing.  Strength was 5/5.  A diagnostic left shoulder arthroscopy and revision of a Bankart procedure was performed the next month.

Additional VA outpatient treatment records show the Veteran's left shoulder was much better in January 2007.  Forward flexion was to 120 degrees, and external rotation was to 40 degrees.  He had some pain with motion.  It was noted later that month the shoulder was doing well and the Veteran was pain free and had completed therapy.  The Veteran continued to report left shoulder pain in 2007 and 2008.

The Veteran was afforded an orthopedic examination by the VA in April 2011.  It was reported he had not sustained any more dislocations since the November 2006 surgery.  His symptoms included chronic pain and aching of the left shoulder, as well as weakness.  The Veteran had not had any recent organized therapy, but was doing home exercises.  He related he occasionally had numbness and tingling with position.  An examination revealed flexion was from 0-180 degrees; abduction from 0-160 degrees, internal rotation was from 0-40 degrees and external rotation was from 0-85 degrees.  There was objective evidence of pain with motion.  There was slight additional limitation of motion after repetitive motion.  It was indicated there was guarding of movement at the shoulder level.  The diagnosis was postoperative changes of the left shoulder with decreased range of motion, weakness and pain.  

The record establishes the Veteran is currently in receipt of the maximum schedular evaluation based on dislocation.  In order to assign a higher rating based on limitation of motion, the record must demonstrate limitation of motion to 25 degrees from the side.  The extensive records show forward flexion of the left shoulder has at all times been at least 0-150 degrees.  The most recent VA examination revealed forward flexion was not limited at all.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  The Board acknowledges that the medical evidence of record establishes his left shoulder disability is painful.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his left shoulder disability has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the very specific medical findings on examination are of greater probative value than the Veteran's generalized allegations regarding the severity of his left shoulder disability.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board acknowledges minimal additional limitation of motion was demonstrated on the recent VA examination following repetitive movement.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned for his left shoulder disability.  Also, the Board notes to assign separate disability evaluations pursuant to Diagnostic Code 5202 based on guarding of arm movements and pursuant to Diagnostic Code 5201 based on limitation of motion would constitute improper pyramiding, as the relevant symptomatology are contemplated in the present diagnostic criteria. See 38 C.F.R. § 4.14 ; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Moreover, the Board notes that the criteria for even a compensable rating for shoulder limitation are not met as the Veteran has not demonstrated limitation of motion to shoulder level.  

The Board has also considered whether the Veteran's service-connected left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the left shoulder disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the claims for service connection for sleep apnea and for an increased rating for a left shoulder disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Total Rating Based on Individual Unemployability 
Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his left shoulder disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Service connection for obstructive sleep apnea is denied.

An increased rating for a left shoulder disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


